Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.
 
Election/Restrictions
Claims 4, 8, 11, 13, 15, 19, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Figs. 4-9, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/5/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hibino (JP 63-042413) in view of Vicente (US Patent 9,975,364).

	Regarding Claim 1, Hibino (JP 63-042413) discloses a method for measuring (apparatus for measuring, Page 3 of machine translation) the deformation (flatness/warpage, Page 3 of machine translation) of at least one reflective surface (reflection surface, Page 4 of machine translation) of an object (material, Page 3 of machine translation; measured object, Page 5 of machine translation) using a measuring device (apparatus for measuring, Page 3 of machine translation), said measuring device comprising at least one lighting pattern (reference pattern, Page 4 of machine translation) containing spots (grid-like pattern, Page 5 of machine translation) of light (light shielding part which is positioned between the light source and the reference reflection surface and shields the irradiation light from the light source with a predetermined reference pattern, Page 4 of machine translation), a screen (screen, Page 5 of machine translation), 
the light coming from the spots (light shielding part which is positioned between the light source and the reference reflection surface and shields the irradiation light from the light source with a predetermined reference pattern, Page 4 last paragraph; grid-like pattern, Page 5 middle) being reflected by the reflective surface (reflected light image by reflection on the object to be measured placed on the light-incident side of a reference reflector, Page 4 middle), the reflective surface forming a virtual or real image (projected onto a screen—i.e., real image, Page 4 middle) of said lighting pattern (reference pattern provides a reflected light image, Page 5 middle),
the lighting pattern and the screen being arranged so that, in the position of measurement of the deformation of said surface (in the apparatus for measuring flatness, Page 3 of machine translation), the virtual or real image (screen for projecting a reflected light image, Page 5 of machine translation; note that a real image is formed when light rays converge at a real location, which is necessarily the case when the image surface is a screen, see, e.g., https://en.wikipedia.org/wiki/Virtual_image and https://en.wikipedia.org/wiki/Real_image) of the lighting pattern formed by reflection of said lighting pattern on the reflective surface (reflected light image, Page 5 of machine translation) is visible to the screen (screen for projecting the reflected light, Page 5 of machine translation), said screen being disposed at a position that is symmetric with that of the lighting pattern (flat reference reflecting surface is a surface having no unevenness and no warpage, Page 5 of machine translation; note that the law of reflection holds that the angle incidence for smooth surfaces is equal to the angle of reflection, meaning that it is symmetric with the angle of incidence, and because the screen captures the reflected light image, it must be placed at the angle of reflection, see https://micro.magnet.fsu.edu/optics/lightandcolor/reflection.html; this means that the screen is symmetric with the light source; see also Fig. 1) with respect to the normal (incident angle with respect to normal, Page 5 of machine translation) to the reflecting surface (reflection surface, Page 4 of machine translation), said image being representative of the deformation (when the flatness of the object to be measured is good and smooth, images overlap, when the flatness is poor, images have a deviation distance, Page 5 of machine translation) of the region of the surface lit by the lighting pattern (reflection on the surface of the object to be measured, Page 5 of machine translation), the screen being configured to form a final image (image can be observed from the backside of the screen, Page 5 of machine translation) of said virtual or real image (screen for projecting a reflected light image, Page 5 of machine translation; note that a real image is formed when light rays converge at a real location, which is necessarily the case when the image surface is a screen, see, e.g., https://en.wikipedia.org/wiki/Virtual_image and https://en.wikipedia.org/wiki/Real_image) of the lighting pattern (reflected light image, Page 5 of machine translation), on screen (screen for projecting, Page 5 of machine translation).
Hibino does not explicitly disclose, but Vicente (US Patent 9,975,364) teaches 
one pattern containing spots (fiducial mark in the form of a dot, Column 3 lines 55-65);
a camera (light sensor assembly 118, Fig. 1, Column 5 lines 20-37), detector (one or multiple light sensors, Column 4 lines 50-60) of the camera (light sensor assembly 118, Column 4 lines 50-60) being configured to form a final image (captures images, Column 5 lines 20-37),
an image-analyzing device (deformation determination logic 116, Fig. 1), 
wherein the method for carrying out a measurement (deformation logic 116, Fig. 1, Column 4 lines 50-end) comprises an analysis step (compare positions of fiducial marks to nominal positions of fiducial marks, Column 5 lines 29-35) of said final image (captured images of the fiducial marks, Column 5 lines 20-37) comprising the following sub-steps:
measuring at least one distance (offset/distances of mark positions, Column 8 lines 1-17) between the images of two spots (fiducial mark such as dots, Column 3 lines 54-64);
determining the ratio (curve 402, Fig. 4, Column 7 line 64 – Column 8 line 17) between this measured distance (vertical axis represents offsets/distances between measured fiducial and nominal position, Column 7 line 64 – Column 8 line) and at least one reference distance (17graph of Fig. 4, horizontal axis corresponds to positions of fiducial marks, Column 7 line 64 – Column 8 line 17);
determining, from the ratio (curve 402, Fig. 4, Column 7 line 64 – Column 8 line 17), the enlargement (larger offsets in the center, smaller offsets at the periphery, Column 7 line 64 – Column 8 line 17) in a defined direction (direction of row 206, Fig. 2A, Column 7 line 64 – Column 8 line 17);
determining the deformation (determine a bow deformation, Column 7 line 64 – Column 8 line 17) of the surface (medium, Column 7 line 64 – Column 8 line 17) in said defined direction (direction of row 206, Fig. 2A, Column 7 line 64 – Column 8 line 17).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the screen of Hibino with the camera of Vicente because the replacement would enable the automation of the flatness/deformation detection, which would reduce errors and improve precision and throughput, and saving time and human resources. 
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the deviation-measurement of Hibino with the deformation determination logic 116 of Vicente because deformation logic 116 is able to infer a type of deformation across a cross-section of a medium, and improves upon Hibino by detecting different deformations in different regions of the medium from a single capture (Column 6 line 56 – Column 7 line 4). 

	Regarding Claim 3, Hibino (JP 63-042413) discloses the measuring method as claimed in claim 1 wherein, the lighting pattern contains light distributed in a matrix array (grid-like reference pattern, Page 4-5 of machine translation).
Hibino does not explicitly disclose, but Vicente (US Patent 9,975,364) teaches wherein the pattern contains a set of discrete spots (fiducial mark such as dots, Column 3 lines 54-64).
It would have been obvious to one of ordinary skill in the art before the application was filed to arrange the grid-like light pattern of Hibino as a grid of spots because Hibino discloses that when a grid-like pattern is used, the displacement caused by the non-flatness can be easily observed (Page 5 of machine translation). 

	Regarding Claim 6, Claim 6 is rejected on the grounds provided in Claim 1.
	Regarding Claim 12, Claim 12 is rejected on the grounds provided in Claim 3.

Claims 2, 5, 7, 9-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hibino (JP 63-042413), Vicente (US Patent 9,975,364), and Au (US Patent 6,051,844).

	Regarding Claim 2, Hibino (JP 63-042413) discloses the measuring method as claimed in claim 1, wherein the images are of spots of light (image of grid-like reference pattern can be observed from the backside of the screen, Page 4-5 of machine translation).
	Hibino does not explicitly disclose, but Au (US Patent 6,051,844) teaches wherein the analysis step comprises a fifth sub-step in which sub-steps 1 to 4 are carried out for a plurality of images so as to measure the enlargement in a plurality of given directions and to determine the anisotropy of the deformation of the reflective surface (scan line L on the diameter, compute curvature; rotate and scan along another diameter and compute curvature; three-dimensional curvature of substrate is generated, Column 2 line 55 – Column 3 line 4).
It would have been obvious to one of ordinary skill in the art before the application was filed to use the algorithm of Fig. 4 of Vicente to compute the deformations in multiple directions because Au teaches that getting a 3D map of the curvature (Column 3 lines 5-10) of a wafer can identify and reduce wafers that are likely to fail (Column 1 lines 40-50), saving time, reducing costs, and improving throughput.

Regarding Claim 5, Hibino (JP 63-042413) discloses the measuring method as claimed in claim 1, wherein the lighting (mapped below to Au) is a lighting pattern (grid-like reference pattern, Page 4-5 of machine translation).
Hibino does not explicitly disclose, but Au (US Patent 6,051,844) teaches wherein, the method comprises a step of carrying out at least one second measurement, the second measurement comprising emitting a second lighting (rotate and scan along another diameter), so that the first lighting associated with the first measurement lights a first region of the surface different from the second region of the surface lit by the second lighting associated with the second measurement (scan line L on the diameter, compute curvature; rotate and scan along another diameter and compute curvature; three-dimensional curvature of substrate is generated, Column 2 line 55 – Column 3 line 4), the camera remaining stationary between the two measurements (there is no movement of the detector in Fig. 2).

	Regarding Claim 7, Claim 7 is rejected on the grounds provided in Claim 5.

	Regarding Claim 9, Hibino (JP 63-042413) discloses the measuring device as claimed in claim 6.
Hibino does not explicitly disclose, but Au teaches wherein the device (curvature measuring device of Fig. 2) is configured for carrying out at least two measurements (compute curvature, Column 3 line 55- Column 4 line 5) by moving the object in a defined plane (rotate the substrate, Column 3 line 55- Column 4 line 5) between the two measurements (scan along another diameter) and measuring said movement (precision movement by stepper motor or servo, Column 4 lines 4-10).

	Regarding Claim 10, Hibino (JP 63-042413) discloses the measuring device as claimed in claim 9.
Hibino does not explicitly disclose, but Au teaches wherein the object is moved in said plane by rotating or translating devices (rotate the substrate, Column 3 line 55- Column 4 line 5).

	Regarding Claim 16, Hibino (JP 63-042413) discloses the measuring device as claimed in claim 6.
Hibino does not explicitly disclose, but Au (US Patent 6,051,844) teaches wherein, the measuring device comprises means for carrying out a plurality of measurements to produce a complete map of the deformation of said surface (scan line L on the diameter, compute curvature; rotate and scan along another diameter and compute curvature; three-dimensional curvature of substrate is generated, Column 2 line 55 – Column 3 line 4).

	Regarding Claim 17, Hibino (JP 63-042413) discloses the measuring device as claimed in claim 6.
Hibino does not explicitly disclose, but Au (US Patent 6,051,844) teaches wherein, the local, concave or convex, radius of curvature of the deformations varies between a few millimeters and a few tens of kilometers (radius of curvature of a semiconductor wafer is often measured in kilometers, Column 1 lines 35-40).

	Regarding Claim 18, Hibino (JP 63-042413) discloses the measuring device as claimed in claim 6, wherein the object is a semiconductor wafer, the reflective surface being one of the sides of said wafer (liquid crystal cells).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hibino (JP 63-042413), Vicente (US Patent 9,975,364), and Nakatsukasa (US Patent 9,404,739).

	Regarding Claim 14, Hibino (JP 63-042413) discloses the measuring device as claimed in claim 6, wherein the measuring device comprises a lighting source that lights an optical component arranged so as to form a lighting pattern (grating pattern, Page 6 of machine translation; grid-like reference pattern, Page 5 of machine translation).
Hibino does not explicitly disclose but Nakatsukasa (US Patent 9,404,739) teaches wherein the optical component is an opaque screen containing apertures (mask, Column 6 lines 15-20).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the grating pattern of Hibino with the opaque mask of Nakatukasa because Nakatukasa suggests that it is interchangeable with other light-pattern forming optical elements (Column 6 lines 17-20).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hibino (JP 63-042413) in view of Vicente (US Patent 9,975,364), and Chhibber (US PG Publication 2004/0207836).

	Regarding Claim 20, Hibino (JP 63-042413) discloses the use of a measuring device as claimed in claim 6.
Hibino does not explicitly disclose, but Chhibber (US PG Publication 2004/0207836) teaches to monitor a process leading to a deformation of the reflective surface of an object in a growth reactor, wherein the measurements are carried out during the deposition of at least one layer of material on said reflective surface (the substrates do not have to leave the process tool for inspection, but are inspected "in-line". The optical inspection sub-system 1 may be bolted directly to a substrate handling vacuum chamber that is also bolted to the process chamber [0121]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to integrate the inspection system of Nakatsukasa with a process tool because Chhibber teaches that it would have the advantage that substrates do not have to leave the process tool integrated assembly for inspection, but are inspected in-line [0123]. 

Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive.
Examiner thanks Applicant for the thorough explanation of Hibino and laser deflectometry.
Applicant’s arguments are not persuasive even though Applicant’s remarks are informative, because the structure of the claimed invention still overlaps the structure of the flatness-measuring apparatus of Hibino modified by Vicente.
In addition, some assertions in Applicant’s remarks need to be clarified. The first of those is “the object (a slide) by the slide projector lens onto a screen,” Remarks Pp. 7 last line. There is an assumption that Hibino has a slide of the object, and projects an image of the object. Examiner does not agree. Hibino indeed uses a slide projector as a light source. But Hibino passes the light through a “light-shielding pattern,” (Hibino Pp. 4, bottom). This is not “the object.” This section of remarks is unclear.
Applicant relies on the existence of a slide of the object to conclude that Hibino produces a real image not based on a reflection off of the object to be measured, but solely by the projector itself (Remarks Pp. 9, top). This is unpersuasive. Hibino discloses a reflected light image from the measured object projected onto screen 3 (Hibino Pp. 5 top). That image includes a deviation of the light originally from the projector (Hibino Pp. 5, top). In other words, the image formed by the reflection off of the object to be measured is different than an image formed by the light from the projector itself. The light reflecting off of the object to be measured is still a real image, so Hibino discloses “the reflective surface forming a …real image of said lighting pattern,” as required in Claim 1. 
Later, Applicant asserts that Hibino’s measuring apparatus only works with flat, transparent surfaces (Remarks Pp. 10, middle). However, Applicant’s Claim 17 indicates that the Applicant’s device can measure curvatures with a radius of 10s of kilometers—a radius that seems to indicate flatness. So this feature is not a structural difference between the invention and Hibino. And although the objects to be measured of Hibino are predominantly transparent, they still reflect some light onto screen 3 for the measurement of deviation (Hibino Pp. 5), thus the surfaces are still reflective, and this feature is not identifying a structural difference between the invention and Hibino either.
Comparing Applicant’s invention to Hibino, Applicant uses the phrase “virtual image of the this real image,” Remarks Pp. 8, bottom. However, this is not the invention claimed. The invention claimed is “virtual image or real image,” Claim 1 lines 5 and 7. The claim language means that either the virtual image, or the real image, or both can be captured by the camera. Indeed Hibino does not mention a virtual image, but Hibino generates a real image; Vicente captures a real image. Capturing a real image reads on Claim 1, and Hibino modified by Vicente teaches this. So Hibino modified by Vicente teaches the structure claimed in Claim 1. Applicant’s remarks do not address the invention as claimed. 
	Applicant has identified other differences between Hibino and the invention, but these failures of Hibino, such as a lack of camera and not-measuring the enlargement, are taught by Vicente. Applicant has not directly addressed how Vicente fails to show a camera or fails to measure enlargement. In addition, Applicant has not challenged whether the modification of Hibino by one of ordinary skill in the art would have been obvious.
	For these reasons, Applicant’s remarks and amendment do not overcome the cited combination of references. 
There are, however, structural differences between the invention disclosed in Applicant’s specification and the flatness measuring apparatus of Hibino that Applicant has not claimed. Applicant is encouraged to further narrow the claims with such structural differences.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8976250 B2
Armstrong-Muntner
Lens inspection system – 2D grid of spots

US 20120002038 A1
Furrer
MEASURING DEVICE FOR MEASURING DEFORMATIONS OF ELASTICALLY DEFORMABLE OBJECTS – ratio of deformation


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHADAN E HAGHANI/Examiner, Art Unit 2485